Case: 17-41286      Document: 00514897889         Page: 1    Date Filed: 04/02/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                  FILED
                                    No. 17-41286                               April 2, 2019
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk

MURALIDHARAN KRISHNAN; INDIRAGANDHI KENTHAPADI,

                                                 Plaintiffs-Appellants

v.

JP MORGAN CHASE BANK, N.A.; BARRETT DAFFIN FRAPPIER TURNER
& ENGEL, L.L.P.; GREG BERTRAND, Substitute Trustee; DEAC
CAUFIELD, Substitute Trustee; ALISON GRANT, Substitute Trustee,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:15-CV-632


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Muralidharan Krishnan and his wife, Indiragandhi Kethapadi (the
Krishnans), appeal the dismissal, for failure to state a claim, of their lawsuit
seeking to halt the appellees’ foreclosure sale of property in Collin County,
Texas, with which the Krishnans secured a bank loan upon which they later
defaulted. See FED. R. CIV. P. 12(b)(6). We affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41286    Document: 00514897889     Page: 2   Date Filed: 04/02/2019


                                 No. 17-41286

      The crux of the Krishnans’ argument is that Myrtle Cox and Bubba
Fangman, J. P. Morgan Chase (JPMC) vice presidents appointed as substitute
trustees to sell the Collin County property, are in fact criminals who were not
authorized to act as trustees, thus rendering any sale fraudulent. In granting
the appellees’ motions to dismiss, the district court concluded that the
Krishnans’ allegations of criminality were baseless and that, in any event, they
lacked standing to challenge Cox’s and Fangman’s appointments as trustees.
The court also rejected the Krishnans’ claims of negative credit reporting,
discrimination, and unjust enrichment.
      The Krishnans do not address the district court’s findings that they
lacked standing to challenge Cox’s and Fangman’s trustee appointments; that
they failed to assert an actionable claim regarding JPMC’s authority to
foreclose on the Collin County property; that they failed to state a claim
regarding negative credit reporting or discrimination; that there were no facts
supporting their unjust enrichment claim; or that they were not entitled to
partial summary judgment or a temporary restraining order.           They have
accordingly waived any such arguments on appeal. See Procter & Gamble Co.
v. Amway Corp., 376 F.3d 496, 499 n.1 (5th Cir. 2004).
      Moreover, the Krishnans have abandoned their fraud claims by failing
to adequately brief them. See Davis v. Davis, 826 F.3d 258, 266 (5th Cir. 2016).
Their arguments to that end are largely conclusory, and they neither point to
specific parts of the record nor cite relevant authority supporting their
entitlement to relief. See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995);
FED. R. APP. P. 28(a)(8)(A). Nor do they actually address the district court’s
Rule 12(b)(6) findings.     See Procter & Gamble, 376 F.3d at 499 n.1.
Consequently, there is no basis for granting appellate relief.




                                       2
    Case: 17-41286    Document: 00514897889    Page: 3   Date Filed: 04/02/2019


                                No. 17-41286

      The judgment of the district court is AFFIRMED.         The Krishnans’
motions to refer this case for criminal investigation or prosecution, to file a
supplemental brief, to consolidate appeals, and to expedite the appeal are each
DENIED.




                                      3